iarrsmiu   11. 7rEXAS

                    October 17, 1963

Mr. Raymond W. Vowel1             Opinion No. C-163
Executive Director, Board
 for Texas State Hospitals        Re: Confederate Woman's Home
 and Special Schools                  property--disposition to
Box S, Capitol Station                be made thereof In case
Austln, Texas 78711                   of abandonment of use of
                                      said property as a home
                                      for the wives and widows
                                      of Confederate Soldiers
,Dear Mr. Vowell:                     and Sailors.
     In a recent request for an opinion of this office, you
make the following statements and ask the following question:
        "Under date of December 23, 1911 the Texas Dlvi-
     sion United Daughters of Confederacy, through their
     President, conveyed to the State of Texas a certain
     tract of land described In the attached copy of the
     deed which la recorded In the Deed Records of Travis
     County, Volume 246, Page 544. The stated purpose of
     said conveyance was to provide a home to be used by
     the wives and widows of Confederate soldiers and
     sailors.
        "This Board has, since its inception, used the
     premises for the purpose stated. However, we now
     find that we have three residents of this home cost-
     ing us approximately $l,lOO.OO per month each to
     maintain. It has been suggested that other facili-
     ties be made available for these residents and that
     the Confederate Woman's Hone, as such, be abandoned.
        "In the event this Board decides to abandon said
     facilities, please advise this office as to the dls-
     position to be made of the land indicated above, i.e.,
     does It remain the property of the State of Texas to
     be used and disposed of as other State owned land or
     does title to sane revert to the Texas Division
     United Daughters of Confederacy."
     Apparently your doubt as to the ownership and status of
this property should it cease to be used for the care of the
wives and widows of disabled Confederate soldiers and sailors

                                -793-
                                                                 c-   -




Mr. Raymond W. Vowell, page 2 (Opinion No. C-163 1


is caused by the following quoted phrases in the granting
clause and in the preamble of the deed conveying the Confeder-
ate Womans' Home property to the State of Texas. The granting
clause reads in part:
     1,
      . . . the . . . Texas Division United Daughters of
     Confederacy, . . . has given, granted, bargained,
     sold and conveyed, and by these presents do give,
     grant, bargain, sell and convey unto the State of
     Texas for the uses and purposes aforesaid . . .
     /i&e land in questlog . . .I'
     The aforesaid uses and purposes referred to in the above
quote are found In Paragraph 1 of the preamble of the deed
from the Texas Division United Daughters of Confederacy to
the State of Texas. In this respect, the preamble reads in
part:
            for the use and.benefit of the Confederate
     Womanis Home to be used by the wives and widows of
     disabled Ex-Confederate Soldiers and Sailors; . . .'
     Undoubtedly, you feel that such language above quoted
makes the conveyance to the State of Texas a determinable fee
or grant with condition subsequent (conditional fee).
     It Is definitely established in this State that where a
deed contains apt language denoting the grant of an uncondl-
tional fee estate In land other language contained in the in-
strument which merelv denotes that the nrant was made for a
particular use or p&pose is not regarded as implying that
the grant Is determinable or conditional. Hughes v. Glade-
water County Line Independent School Dist., 134 Tex. 190 76
S W 2d 471 ( 934). Davis v. Skipper, 125 Tex. 364, 83 S.W.2d
3i8'(lg35); $exas>& Pacific Railway Co. v. Martin, 123 Tex.
383, 71 S.W.2d 86-4).
     It Is quite clear under the above authorities that the
deed conveying the Confederate Woman's Home property to the
State does not constitute a conditional or determinable grant.
     The disposition of State land Is exclusively In the con-
trol of the Legislature of the State of Texas. Lorino v.
Crawford Packing Company, 142 Tex. 51, 175 S.W.2d41043);
Stiles v. Hawkins, 2C/ S.W. 89 (Tex.Comm.App., 1918); 34 Tex.
Jur. 46, Public Lands, Sec. 25.
     Therefore, the answer to your question is as follows:
Should the Board for Texas State Hospitals and Special Schools

                            -794-
Mr. Raymond W. Vowell, page 3 (Opinion NO. c-163)


decide to abandon the facilities of the Confederate Woman's
Home, said property would remain the property of the State of
Texas to be used by the State of Texas or disposed of by the
State as the Legislature of the State of Texas shall determine.
                          SUMMARY
        In the event the Board for Texas State Hospitals
     and Special Schools abandons the Confederate Woman's
     Home property for use by the wives and widows of
     disabled Ex-Confederate Soldiers and Sailors, said
     property will not revert to the Texas Division
     United Daughters of Confederacy but will remain the
     property of the State of Texas subject to control
     and disposition by the Legislature of the State of
     Texas.
                             Yours very truly,
                            WAGGONER CARR
                            Attorney General of Texas



                             Assistant Attorney General
MR:da
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
J, Arthur Sandlln
Ben Harrison
',;;;;;byertson

APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                             -795-